Citation Nr: 1127675	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  06-32 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, including as secondary to AC separation, left shoulder.

2.  Entitlement to service connection for a lumbar spine disorder, including as secondary to AC separation, left shoulder. 

3.  Entitlement to an initial rating in excess of 20 percent for acromioclavicular (AC) separation, left shoulder.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to January 1984.

This matter originally came before the Board of Veterans' Appeals (Board) on an appeal from October 2004 and December 2007 rating decisions issued by the Regional Office (RO) in Winston-Salem, North Carolina.

In October 2006, the Veteran requested the opportunity to testify in a hearing before the RO's Decision Review Officer (DRO).  A statement dated in January 2008, he withdrew this request.  Similarly, the Board remanded the matter in November 2010 to grant the Veteran's request for an opportunity to testify at a hearing before a Veterans Law Judge at the RO.  Upon remand, a hearing was scheduled for January 2011, but the Veteran failed to appear at the hearing.  On the day of the scheduled hearing, he submitted a statement indicating that it was his desire to withdraw his request for a hearing.  Thus, the Board finds that the request to testify at a hearing has been withdrawn.  See 38 C.F.R. § 20.704.  

In the November 2010 remand, the Board referred to the RO new claims of service connection for "chronic pain syndrome" and for a psychiatric disorder.  Subsequent to the Board's remand, it does not appear that the RO has taken any action on the newly raised claims.  Therefore, the Board does not have jurisdiction over them, and they must be again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

Upon review, the Board finds that further development is necessary in this matter.  

First, remand is necessary to obtain pertinent outstanding records.   

Where there is factual notice to VA that a Veteran is receiving Social Security Administration (SSA) disability benefits, VA has the duty to acquire a copy of the SSA records, including the decision granting SSA disability benefits and the supporting medical documentation, if they are relevant.  SSA records are relevant if either (1) there is an SSA decision pertaining to a medical condition related to the one for which the Veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the SSA records may pertain to the claimed disability.  Baker v. West, 11 Vet. App. 163 (1998); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

Here, an April 2004 private treatment record identifies that the Veteran was to begin receiving "SS" the next month.  A September 2005 private treatment record indicates that the Veteran was "on disability."  This evidence indicates that the Veteran is currently receiving SSA disability benefits.  The SSA records are not currently associated with the claims file, but are potentially relevant to the Veteran's appeal and, therefore, should be obtained.  

Additionally, the Veteran wrote in May 2008 that he had been receiving treatment at the VA Medical Center (VAMC) in Durham and Fayetteville.  In January 2011, he noted that he had undergone a neurological evaluation at VA in April 2008.  He specified that the results of the evaluation directly support his present service connection claims.  The Board notes that these records are presently outstanding, and efforts must therefore be made to obtain them.   

In addition to obtain these missing records, remand is necessary to afford the Veteran appropriate VA examinations.  

With regard to the claims of service connection, the record on appeal presents two alternative theories of entitlement:  direct service connection and secondary service connection.  See Robinson v. Peake, 21 Vet. App. 545, 552-553 (2008) (The Board must adjudicate all theories of entitlement reasonably raised by the record, including a liberal reading of a Veteran's statements.).

Concerning direct service connection, the service treatment records (STRs) include pre-service chiropractic records showing care for the back, neck, and shoulder.  In an August 1983 letter, the chiropractor wrote that the Veteran had been treated from August 1982 to January 1983 for a strain/sprain of the low back and neck, which, according to the chiropractor, had resolved.  

At the Veteran's September 1983 service entrance examination, clinical evaluation of the spine and neck was "normal."  The remaining service treatment records (STRs) show no indication of complaints or treatment related to the back or neck, and the Veteran does not contend that he had neck or back complaints during service.  Rather, he submitted timelines (with his February 2004 claim) identifying neck and back symptoms since February 1984, which was one month following his service discharge.  

Thus, the Veteran is contending, essentially, that he has had neck and back complaints continuously since shortly following service separation.  Nonetheless, the record indicates that he had a neck and back injury prior to service.  The Board finds that an opinion is necessary to determine whether the preexisting neck and back injuries were aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The Veteran's main contention is that he has a neck and back disorder secondary to this service-connected left shoulder disability.  To address this issue, he underwent a VA examination in September 2008.  The VA examiner opined that it was less likely than not that a casual relationship existed between the disorders.  The Board finds, upon review, that the VA examiner's opinion is inadequate to decide the claims since the examiner did not address the issue of aggravation.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Furthermore, the VA examiner did not thoroughly support his conclusions.  Most importantly, he did not discuss the favorable evidence of record, including a September 2005 letter from a chiropractor and an undated letter from the Veteran's father, who is a clinical psychologist.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (an opinion must be supported by a reasoned analysis).    

The Board notes that VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).

For these reasons, a new VA examination is necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

With regard to AC separation of the left shoulder, the Veteran last underwent a VA examination in May 2007 to evaluate the severity of the disability.  The Board finds that a contemporaneous VA examination is necessary to assess the current nature, extent and severity of the disability.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The AMC/RO should also ensure that the VA examination expresses all medical findings in terms conforming to the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

Finally, the Veteran raised the issue of entitlement to a TDIU in a February 2009 statement and at his September 2008 VA examination.  This issue is a component of his initial rating claim on appeal.  Accordingly, the issue must also be remanded.  See 38 C.F.R. § 3.155; Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all health care providers who may have additional records pertinent to his claim.   

2.  After the Veteran has signed any necessary releases, the RO should make as many attempts as necessary to obtain all pertinent records he identifies, if not already associated with the claims file.  The RO should also obtain all of the Veteran's outstanding VA treatment records, to specifically include an April 2008 neurological evaluation from the VAMC Fayetteville.  

All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file and, if any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

3.  After completing the above requested development, the RO should undertake any further development warranted by the record.  Then, the RO should arrange for the Veteran to undergo a VA examination to determine the nature and likely etiology of the claimed neck and low back disorders.  The entire claims file, including a copy of this remand, must be made available to the examiner(s) for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner should provide a current diagnosis and specifically address the following:

(a) Is there clear and unmistakable evidence establishing that the preexisting neck and back injuries were not aggravated (i.e., underwent an increase in severity) during the Veteran's period of active service?  (In making this determination, the VA examiner is asked to consider that "clear and unmistakable" means that a conclusion is undebatable, unconditional, and uncontradicted.)  

The examiner is asked to specify whether the any neck and/or back symptoms were temporary or intermittent during service or whether there was a permanent worsening of the underlying pathology due to service, resulting in any current disability.  Likewise, if the examiner determines that a neck and/or back disability increased in severity during service, the examiner is asked to determine whether any worsening was due to the natural progress of the condition. 

(b) The examiner is also asked to provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has a neck and/or low back disorder that either (1) was caused by, or (2) has been aggravated by (i.e., permanently worsened beyond the natural progression of the disease), as a consequence of the service-connected left shoulder disability.  The VA examiner is asked to separately address the issues of (1) causation and (2) aggravation.  

In making all determinations, the examiner is asked to address the favorable medical opinions of record, including a September 2005 letter from a chiropractor and an undated letter from the Veteran's father, who is a clinical psychologist.  The examiner is also requested to discuss the Veteran's own statements regarding the onset and continuity of his symptomatology since service.

The examiner is requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  Also, it is necessary that the VA examiner distinctly address both questions (a) and (b) above.  

4.  The RO should also arrange for the Veteran to undergo a VA examination to determine the nature and severity of the AC separation, left shoulder.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  

The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to provide an assessment of the current nature and severity of the left shoulder disability.  In doing so, the examiner is asked to express the findings of range of motion studies in degrees.  The examiner is also asked to fully describe any functional loss due to pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the affected joint.  

The examiner is also asked to opine as to whether the service-connected disability(ies) alone (i.e., without regard to the Veteran's nonservice-connected disabilities or his age) are productive of an overall level of incapacity sufficient to prevent him from securing and following any form of substantially gainful employment consistent with his educational background and occupational history.

Accordingly, the VA examiner, in a printed (typewritten) report, should set forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  Also, specific references to the Veteran's claims file, including all pertinent medical records, and the Veteran's lay assertions should be provided, as appropriate.

5.  After completing all requested action, plus any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



